Citation Nr: 1110308	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-34 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than January 21, 2009, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded a 10 percent disability rating for bilateral hearing loss, effective January 21, 2009.

In January 2011, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

In January 2011, the Board advanced this case on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for bilateral hearing loss was filed at the RO on April 1, 2001.  This claim was denied in a November 2001 rating decision.  The Veteran did not appeal that decision, and it became final.  

2.  The Veteran filed to reopen his previously denied claim for service connection for bilateral hearing loss on January 21, 2009.  Service connection was subsequently granted, effective January 21, 2009.

3.  There was no informal or formal claim, or written intent to file a claim for service connection for hearing loss dated after the November 2001 denial and prior to the January 21, 2001, claim.

4.  The Veteran has not raised a claim of entitlement to revision of the November 2001 denial of service connection for bilateral hearing loss based upon clear and unmistakable error (CUE).

CONCLUSION OF LAW

The criteria for an effective date earlier than January 21, 2009, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for bilateral hearing loss.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Earlier Effective Date

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).

The Veteran's initial claim for service connection for bilateral hearing loss was filed at the RO on April 1, 2001.  This claim was denied in a November 2001 rating decision.  The Veteran did not file a VA Form 9, or statement which could be interpreted as a substantive appeal of the decision.  

The Veteran asserts that he is entitled to an earlier effective date of service connection for bilateral hearing loss because he did not receive July 2001 correspondence from VA informing him of the evidence required to substantiate his claim.  He asserts that had he received such correspondence, he would have better understood what he needed to submit in order to prevail in his initial claim for service connection.  He reasons that because he received such correspondence after filing his second claim, and he submitted evidence consistent with that described in the correspondence, and then prevailed in his second claim, had he received the correspondence in July 2001, he would have then submitted similar evidence and prevailed in his first claim.  Alternatively, he asserts that he did not receive notice of the denial of his initial claim for service connection, and that because he did not receive notice of his right to appeal until his claim was granted in a July 2009 rating decision, his appeal should "go back to" the initial denial of his claim.

The record reflects that in July 2001, VA sent the Veteran correspondence outlining VA's duties to notify and assist the Veteran.  This letter was mailed to the same address the Veteran provided as his mailing address in his initial claim for service connection, received at the RO on April 1, 2001.  Thus, it appears that the correspondence was mailed to the correct address.  The record also reflects that the RO mailed a copy of both the November 2001 rating decision denying his claim, and a two-page letter dated in November 2001 notifying him of the denial of his claim and of his right to appeal, to the same address.  Although the Veteran denies having received these letters, at his January 2011 hearing before the Board, he acknowledged having been aware of the denial of his claim.  He indicated that he had not appealed the decision because "[he] was very discouraged because [he] felt that the system was not geared to be helpful in [his] case, so [he] just let it slide."

While the Veteran asserts that he did not receive either the July 2001 correspondence outlining the information necessary to substantiate his claim for service connection or the November 2001 notice of the denial of his claim, there is no evidence consistent with thess assertions.  Had these letters not been mailed, they would not appear in the Veteran's claims file.  There is no evidence in this case to rebut this presumption of regularity.  Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board therefore concludes that the Veteran did receive both the July 2001 correspondence and the November 2001 notification of the denial of his claim.  Additionally, the Board concludes that because the Veteran did not appeal the November 2001 decision within one year of receiving notification of the denial of the claim, the decision became final one year after notification of the denial.  

Where a prior claim has been denied and a substantive appeal was not filed, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  The Veteran filed to reopen his claim for service connection for bilateral hearing loss on January 21, 2009.  Service connection subsequently was granted, effective January 21, 2009.  Here, at the time of the prior denial, the Veteran had bilateral hearing loss but there was no evidence demonstrating that his hearing loss was related to his active military service.  Thus, the later date is the date the application to reopen was received.  The Board is sympathetic to the Veteran's assertions that had he better understood how to substantiate his claim at the time he initially filed his claim in January 2001, there is a likelihood that his initial claim for service connection would have been granted.  However, because the effective date of service connection based upon a reopened claim may not be earlier than the date of the receipt of the application to reopen, an effective date earlier than January 21, 2009, is not warranted in this case.  38 C.F.R. § 3.400 (2010).  

Significantly, the record contains no other communication prior to the ultimately-successful January 2009 application that could be interpreted as an informal claim to support the award of an earlier effective date for service connection for bilateral hearing loss.  The first evidence VA received from the Veteran regarding a new claim of entitlement to service connection for bilateral hearing loss was dated on January 21, 2009.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's new claim for service connection on January 21, 2009.  There is no legal entitlement to an earlier effective date for bilateral hearing loss.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for service connection for bilateral 


      (CONTINUED ON NEXT PAGE)






hearing loss, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than January 21, 2009, for the grant of service connection for bilateral hearing loss is denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


